Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.   The most pertinent of these references have been applied below.
	
	
	Election/Restrictions
The applicant has elected Group I (claims 1-4 and 19-20) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by two references of Kane et al. , both listed on IDS and ISR.
Kane (pg. 709-710, or 232-233) discloses:

    PNG
    media_image1.png
    120
    277
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    151
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    485
    558
    media_image3.png
    Greyscale
.
The disclosed viscosity would inherently correlate a Mn range meeting the claimed Mn. Should the overlapping unsatisfying would render prima facie case of non-obviousness.

Claim(s) 1-4 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopwak et al. listed on IDS and ISR.
Kopwak (pg. 709-710) discloses:

    PNG
    media_image4.png
    228
    534
    media_image4.png
    Greyscale

The disclosed viscosity would inherently correlate a Mn range meeting the claimed Mn. Should the overlapping unsatisfying would render prima facie case of non-obviousness.

Claim(s) 1 and 4 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scariah et al. listed on IDS and ISR.
Scariah (pg. 2675-87) discloses:

    PNG
    media_image5.png
    247
    478
    media_image5.png
    Greyscale
 The disclosed viscosity would inherently correlate a Mn range meeting the claimed Mn. Should the overlapping unsatisfying would render prima facie case of non-obviousness.


    PNG
    media_image6.png
    151
    637
    media_image6.png
    Greyscale


Claim(s) 1 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by two references of Yu et al. , both listed on IDS and ISR.
Yu (abs. claims, examples) discloses:

    PNG
    media_image7.png
    177
    695
    media_image7.png
    Greyscale


Claim(s) 1-4 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by two references of Fujibayashi (US 20090136818) listed on IDS and ISR.
Fujibayashi (56, abs., examples, claims) discloses:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

In light of this, one of ordinary skill would at once envisage selecting the aforementioned X as –(C(CF3)- to anticipate claims 1-4, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim(s) 1-3 and 19-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by two references of Lau (US 4537974) listed on IDS and ISR.
Lau (abs., EX2, 6, claims) discloses an oligomer of:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766